Exhibit Third Amended and Restated Thomas Weisel Partners Group, Inc. Equity Incentive Plan Section 1. Purpose. The purposes of this Equity Incentive Plan (the “PLAN”) are to attract, retain and motivate key employees and directors of and consultants and advisors to Thomas Weisel Partners Group, Inc. (the “COMPANY”) and its Subsidiaries and Affiliates and to align the interests of key employees, directors, consultants and advisors with shareholders with equity-based compensation and enhanced opportunities for ownership of shares of the Company’s common stock. Section 2. Definitions. The following terms used in the Plan and any agreement entered into pursuant to the
